DETAILED ACTION
This action is response to application number 16/523,274, amendment and argument, dated on 09/22/2022 and RCE dated on 10/28/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2,4,6-8,10,12,14-15,17,19-21, 23 and 25 pending.
Claims 3, 5, 9, 11, 13, 16, 18, 22, 24 and 26 cancelled. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claims 1-2, 4, 7-8,10, 14-15, 17, 20-21 and 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,700,908 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claims 1, 14, U.S. Patent No. 10,700,908 B2, claim 1 discloses a terminal for a Radio Access Network, the terminal comprising:
radio circuitry (claim 1); and
control circuitry operatively coupled to the radio circuitry, wherein the radio circuitry and control circuitry are configured to transmit based on a first frequency division multiple access (FDMA) technology and to transmit based on a second FDMA, the second FDMA technology differing from the first FDMA technology, and wherein the radio circuitry and control circuitry are configured to transmit reference signaling having a comb structure for transmission based on either the first FDMA technology or the second FDMA technology (claim 1).

Regarding claims 2, 15, U.S. Patent No. 10,700,908 B2, claim 1 discloses a terminal for a Radio Access Network (claim 1), the terminal comprising:
radio circuitry (claim 1); and
control circuitry operatively coupled to the radio circuitry, wherein the radio circuitry and control circuitry are configured to transmit based on a first frequency division multiple access (FDMA) technology which is a multi-carrier FDMA technology, and wherein the radio circuitry and control circuitry are configured to transmit reference signaling having a comb structure for transmission based on the first FDMA technology (claim 1), and wherein the radio circuitry and control circuitry are configured to transmit data inside the comb structure (claim 1).

Regarding claim 4, U.S. Patent No. 10,700,908 B2, claim 3 discloses a terminal for a Radio Access Network, the terminal comprising:
radio circuitry (claim 1); and
control circuitry operatively coupled to the radio circuitry (claim 1),
wherein the radio circuitry and control circuitry are configured to transmit based on a first frequency division multiple access (FDMA) technology or based on a second FDMA or based on both the first and second FDMA technologies, the second FDMA technology differing from the first FDMA technology (claim 1), and wherein the radio circuitry and control circuitry are configured to transmit reference signaling having a comb structure based on a combination of comb structures (claim 3), when transmitting the reference signaling based on the first FDMA technology or the second FDMA technology or both the first and second FDMA technologies (claim 1), wherein the radio circuitry and control circuitry are configured to transmit data inside the comb structure when transmitting the reference signaling based on the first FDMA technology (claim 1).

Regarding claims 7, 20, U.S. Patent No. 10,700,908 B2, claim 9 discloses a network node for a Radio Access Network (claim 9), the network node comprising:
radio circuitry (claim 9); and
control circuitry operatively coupled to the radio circuitry, wherein the radio circuitry and control circuitry are configured to receive signals on a first frequency division multiple access (FDMA) technology and to receive signals based on a
second FDMA, the second FDMA technology differing from the first FDMA technology (claim 9), and wherein the radio circuitry and control circuitry are configured to demodulate received signaling or decode received signaling or both demodulate and decode received signaling based on a reference signaling structure being a comb structure for reception based on either of the first FDMA technology or the second FDMA technology (claim 9).

Regarding claims 8, 21, U.S. Patent No. 10,700,908 B2, claim 9 discloses a network node for a Radio Access Network (claim 9), the network node comprising:
radio circuitry (claim 9); and
control circuitry operatively coupled to the radio circuitry, wherein the radio circuitry and control circuitry are configured to receive signals based on a first frequency division multiple access (FDMA) technology which is a multi-carrier FDMA technology, and wherein the radio circuitry (claim 9) and control circuitry are configured to demodulate received signaling or decode received signaling or both demodulate and decode received signaling based on a reference signaling structure that is a comb structure (claim 9), the reference signaling structure comprising data inside the comb structure for reception based on the first FDMA technology (claim 9).

Regarding claims 10, 23, U.S. Patent No. 10,700,908 B2, claim 11 discloses a network node for a Radio Access Network (claim 9), the network node comprising:
radio circuitry (claim 9); and
control circuitry operatively coupled to the radio circuitry, wherein the radio circuitry and control circuitry are configured to receive signals based on a first frequency division multiple access (FDMA) technology or based on a second FDMA technology (claim 9), and wherein the radio circuitry and control circuitry are configured to demodulate received signaling or decode received signaling or both demodulate and decode received signaling based on a reference signaling structure being a comb structure based on a combination of comb structures for reception based on the first FDMA or the second FDMA technology or both the first and second FDMA technologies (claim 11), the second FDMA technology differing from the first FDMA technology (claim 9), wherein the radio circuitry and control circuitry are further configured to demodulate received signaling or decode received signaling or both demodulate and decode received signaling based on a reference signaling structure comprising data inside the comb structure for reception based on the first FDMA technology (claim 9).

Claim 17 rejected on the similar ground of rejection as presented above and in respect to claim 9 and claim 1 of U.S. Patent No. 10,700,908 B2.

Claims 6, 12, 19 and 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 9 of U.S. Patent No. 10,700,908 B2 in view of Park et al. (US 2018/0123654 A1).

Claims 6, 19, Islam discloses a terminal (claim 1) for a Radio Access Network (claim 1), the terminal comprising:
radio circuitry (claim 1); and
control circuitry (claim 1) operatively coupled to the radio circuitry, wherein the radio circuitry, and control circuitry are configured to transmit based on a first frequency division multiple access (FDMA) technology or based on a second FDMA technology or based on both the first and second FDMA technologies (claim 1), the second FDMA technology differing from the first FDMA technology (claim 1), and wherein the radio circuitry and control circuitry are configured to transmit a reference signaling indication indicating the reference signaling structure used for transmission of signaling based on the first FDMA technology or the second FDMA technology or both the first and second FDMA technologies (claim 1).
Claim 1 of U.S. Patent No. 10,700,908 B2 does not explicitly disclose, “transmit a reference signaling indication indicating the reference signaling structure”.
Park in the same filed of endeavor, indication of reference signaling structure (¶22) discloses to transmit a reference signaling indication indicating the reference signaling structure (“Further, the UE may transmit the number of additional supported UpPTS symbols, the number of supported combs, and information indicating whether an Rel-13 DMRS table is supported to the base station through the capability signaling. Further, the UE may transmit a capability signaling including information indicating whether to support (alternatively, implement) only enhanced periodic SRS transmission, or whether to support (alternatively, implement) only enhanced aperiodic SRS transmission, or whether to support both the enhanced periodic SRS transmission and the enhanced aperiodic SRS transmission in association with an RRC configuration message for enhanced periodic SRS/aperiodic SRS transmission to the base station as shown in Table 12 below”; ¶886-¶887; table 12; claim 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention was made to transmit a reference signaling indication indicating the reference signaling structure as taught by Park to modify U.S. Patent No. 10,700,908 B2 claim 1 in order to indicate the number of supported combs related with the SRS transmission (reference signaling structure) (¶22).

Claims 12, and 25 rejected on the similar ground of rejection as presented above and in respect to claim 9 of U.S. Patent No. 10,700,908 B2 in view of Park et al. (US 2018/0123654 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        10/29/2022